Opinion by
Kephart, J.,
This appellant was incorporated in 1904 as a water power company. The Wayne Electric Company was incorporated May 26,1913, and on December 30,1913, was merged with other companies into the Harmony Electric Company. The Harmony Electric Company made a con*25tract with certain concerns in Wayne Township to supply them with electricity. The Pennsylvania Power Company made complaint to the Public Service Commission similar to that in the preceding cases, which was dismissed. The facts presented are not essentially different from those in the foregoing appeal and for the reasons there given, the order of the commission is affirmed at the cost of the appellant.